Citation Nr: 1756706	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-02 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Anne M. Buckley-Johnson, Attorney


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before a hearing officer at a March 2013 hearing at the RO.  A transcript of the hearing has been associated with the claims file.

When this case was before the Board in September 2015, the Veteran's claim for entitlement to service connection for a back disability was reopened and remanded for further development.   



FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's back disability is attributable to in-service duties and treatment for his back. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the back disability was incurred in active duty service.  38 U.S.C. §§ 1110, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA's duty to notify was satisfied by a letter dated in June 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records were also obtained from the Social Security Administration (SSA).  VA examinations have been conducted, and the Board finds that they are adequate. Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

The Board finds that there was has been substantial compliance with the September 2015 Board remand.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 ( 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has a current back disability.  The November 2017 letter from Dr. J.C. notes a current diagnosis of scoliosis.  The attached October 2017 examination noted a diagnosis of intervertebral disc displacement of the lumbar region and intervertebral disc degeneration of the lumbar region.  The December 2015 VA examination included a diagnosis of lumbar strain.  An April 2010 MRI noted a diagnosis of moderate degenerative changes associated with lumbar straightening and levoscoliosis.  

The Board also finds that the Veteran was treated for back problems during service.  In October 1973, he was treated for coccyx contusion from a fall.  In October and November 1974, he was treated for back pain.  The January 1975 separation examination noted low back pain.  The Veteran testified to physical duties during service in the March 2013 hearing including pulling ropes, loading ammunition, and lifting heavy items.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  

In December 2015, the Veteran received a VA examination for his back disability.  The examiner provided negative etiology opinions in December 2015 and May 2016.  These two opinions are not adequate as the examiner did not discuss the Veteran's service treatment records, his physical duties during service and the continuation of his back symptoms since service as required by the Board remand.  

In October 2016, the same VA examiner opined that it was less likely as not that the Veteran's low back pain was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's General Motors job following service more likely aggravated his back due to its repetitive nature.  The examiner noted that the Veteran entered service with scoliosis which is a developmental defect.  At discharge, his intermittent low back pain was noted to be due to his scoliosis, but the examiner disagreed.  He addressed the Veteran's specific treatments for his back during service, treatment for his back following service and his current reports of back pain.  The Board finds that this opinion is adequate.

In November 2017, Dr. J.C. provided an opinion that the Veteran's scoliosis was aggravated beyond normal progression of the disease by the Veteran's military service.  The physician provided a rationale for this conclusion.  He also addressed treatment for the Veteran's back during service, following service and his current disability.  The physician noted that the Veteran had missed 30 days of work because of his back pain within only three year of being discharged.  The physician also considered the Veteran's duties during service which included lifting heavy equipment and pulling ropes.  

As an aside, an April 2010 MRI referenced a relationship between this current degenerative changes and scoliosis.  The MRI was interpreted as being indicative of moderate degenerative changes associated with lumbar straightening and levoscoliosis.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a back disability have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (2014);  38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a back disability is granted.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


